Citation Nr: 0430820	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-25 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the character of the service member's discharge from 
a period of active service from October 1972 to December 1974 
is a bar to the appellant's receipt of VA death pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The service member served on active duty from October 1972 to 
December 1974.  He died in December 1989.  The appellant is 
the service member's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision rendered by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2004, the appellant testified at a hearing before 
the undersigned Member of the Board sitting in Washington, 
D.C.  A transcript of this hearing is associated with the 
claims folder. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The service member served in the United States Army from 
October 1972 to December 1974 at which time he was discharged 
under conditions other than honorable due to repeated periods 
of unauthorized absence

3.  The service member was not insane during his military 
service, and there were no compelling circumstances to 
warrant his periods of unauthorized absence.

4.  The service member's offenses were willful and persistent 
and prevented the proper performance of his duties.


CONCLUSION OF LAW

The character of the service member's discharge from service 
is a bar to the appellant's receipt of VA death pension 
benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in his or her possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the requisite notice under the VCAA was 
provided to the appellant prior to the adjudication of her 
claim.  She filed her claim for death benefits in July 2002.  
By letters dated in October 2002, the appellant was provided 
the notice required under the VCAA and the implementing 
regulations.  Although the RO did not specifically inform the 
appellant to submit any pertinent evidence in her possession, 
it informed her of the evidence required to substantiate her 
claim and that she should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on her behalf.  Shortly thereafter, the appellant 
submitted additional evidence.  The RO then adjudicated the 
appellant's claim in a December 2002 rating action.  Based on 
the foregoing, the Board is satisfied that the notice 
provisions of the VCAA and the implementing regulations have 
been satisfied.  

With respect to the duty to assist provisions of the VCAA and 
the implementing regulations, the Board notes that all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Accordingly, the Board will address the merits of the 
appellant's claim.   

Evidentiary Background

The record reflects that the service member and the appellant 
were married in July 1973.  

The service member served in the United States Army from 
October 1972 to December 1974.  His DD Form 214 indicates 
that he was 18 years old and had completed the 11th grade 
when he entered military service. 

Personnel records show the service member to have violated 
the Uniform Code of Military Justice.  Service records note 
the appellant lost service time from July 15, 1973, through 
September 27, 1973; January 2, 1974, through July 31, 1974; 
August 25, 1974, through October 8, 1974; and October 9, 
1974, through November 5, 1974.  

Records indicate the service member was charged with 
instances of being Absent Without Leave (AWOL) and convicted 
under Court Martial proceedings.  His total time lost was 359 
days with at least one period (January 1974 through July 
1974) longer than 180 consecutive days.  

The appellant was informed of one of the service member's 
AWOL periods by letter in January 1974.  She was informed 
that the service member had been dropped from the Army Rolls 
as a deserter and that she would have to return her military 
privilege cards.  Similarly, she was informed of another AWOL 
period by letter in September 1974.  She was asked to provide 
information about the service member's whereabouts.  

In connection with pending Court Marital proceedings, the 
service member requested discharge from the Army in October 
1974.  He noted that he wanted out of the Army because his 
wife needed him at home.  She had asthma and there was no one 
to take care of their baby.  The serviceman noted that he was 
not making enough money to support his family.  In a 
statement signed by the service member and his legal counsel, 
the service member acknowledged that he if his request for 
discharge were accepted, he could be discharged under other 
than honorable conditions and furnished with an Undesirable 
Discharge Certificate.  He further acknowledged that he had 
been advised of, and understood, the possible effects of such 
discharge including potential ineligibility for benefits 
administered by VA.  This request was approved and the 
service member was discharged in December 1974 with an Other 
Than Honorable (OTH) Discharge.  

Following his discharge from active duty, the service member 
applied for VA unemployment benefits.  In a May 1975 
administrative decision, VA determined that his character of 
discharge was under dishonorable conditions and was 
considered a bar to the payment of VA benefits. 

The service member died in December 1989.  

At a July 2003 informal conference with a Decision Review 
Officer at the RO, the appellant claimed that the service 
member went AWOL to help her and her child due to hardship.  
She noted that she had asthma which made it difficult for her 
to take care of her child.  She felt that her husband's 
service should be characterized as honorable for VA purposes.  

The appellant proffered similar testimony at her hearing 
before the Board in March 2004.  She reported that she had 
been asthmatic all her life.  She gave birth to her son in 
July 1974 and found it difficult to take care of her child 
due to her asthma.  With regard to the service member's AWOL 
prior to the birth of her son, the appellant reported that 
she did not have a stable place to stay and was homeless.  
The service member came to the house where she was staying 
and took her to a hotel where they stayed for a while before 
going to a friend's house.  While there, the service member 
got odd jobs to bring food into the house.  However, he had 
no steady job and did not provide a steady paycheck.  

Analysis

Where a former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense.  Specifically, pursuant to 38 
U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b). 

It is pointed out that an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. § 
3.12(c)(6).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant, including family emergencies or obligations.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds or other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began.  The existence of a valid legal 
defense that would have precluded conviction for absence 
without leave is also a factor to be used in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.  38 U.S.C.A. § 5303; 38 
C.F.R. § 3.12(c)(6)(i-iii).  

A discharge or release because of willful or persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12.

In the case at hand, the service member's discharge from 
service was under other than honorable conditions as a result 
of a pattern of misconduct that involved multiple periods of 
unauthorized absence.  Specifically, during his sole period 
of active service which lasted fourteen months, he was AWOL 
from July 15, 1973, to September 28, 1973, January 2, 1974, 
to July 31, 1974; August 25, 1974, to October 8, 1974; and 
October 9, 1974, to November 5, 1974, for a total period of 
359 days. 

After reviewing the entire record and considering the 
appellant's contentions, the Board initially finds that the 
evidence of record does not establish, nor does the appellant 
contend, that the service member was insane, as that term is 
defined by applicable regulation, at any time during his 
military service.  See 38 C.F.R. § 3.12(b).  Neither the 
service medical records nor the appellant's statements 
suggest that the service member was insane (as opposed to, 
for example, anxious or worried) at the times he went AWOL.

Moreover, the Board finds that the appellant has not raised 
compelling circumstances that would warrant the service 
member's unauthorized absences such that the character of his 
discharge should not serve as a bar to VA benefits.  While 
the appellant has contended that the service member went AWOL 
to care for his newborn son, the Board notes that the service 
member had significant periods of AWOL prior to the birth of 
his son.  Similarly, the service member's initial AWOL period 
beginning in July 1973 predated his marriage to the appellant 
and her pregnancy.  

While the service member wrote in a letter during a Court 
Martial proceeding that he went AWOL to take care of his son 
and wife, the appellant acknowledged at her hearing before 
the Board that she was essentially homeless and that the 
service member was only able to provide occasional financial 
support through odd jobs.  When asked why the veteran return 
to the Army following a period of being AWOL, she replied 
that the only reason she could think of was that he was 
trying to get some income for the family.  Thus, it does not 
appear that he was able to provide her with financial report 
while he was AWOL.  

While he had only an 11th grade education, there is no 
evidence that the service member was illiterate or immature 
so as to not appreciate the nature of the service for which 
he enlisted.  

In sum, the foregoing evidence shows that the service member 
had no valid legal defense to his AWOL charges, and that 
there were no compelling reasons warranting his periods of 
unauthorized absence, even when the facts are evaluated in 
terms of his age, cultural background, educational level and 
judgmental maturity.  38 C.F.R. § 3.12(c)(6)(ii) (2003).  

Finally, the multiple periods of AWOL were offenses that 
would, by their very nature, preclude the service member's 
performance of his military duties and, thus, cannot be 
viewed as minor offenses.  Cropper v. Brown, 6 Vet. App. 450, 
452-53 (1994); Stringham v. Brown, 8 Vet. App. 445, 447 
(1995).  Accordingly, the Board finds that the service 
member's character of discharge does not fall within the 
exception for a "discharge because of a minor offense" as 
provided by 38 C.F.R. § 3.12(d)(4).  When the totality of the 
offenses is considered, the Board concludes that they rise to 
the level of willful and persistent misconduct.  



	(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that character of the service 
member's discharge constitutes a bar to VA death pension 
benefits, the appeal is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



